 



         

Exhibit 10.1

                                                      Bonus Levels as % of Base
Salary     2007                     Base   50%   80%   100%   120% Name and
Title   Salary   of Target(1)   of Target   of Target   of Target(2)
 
                                       
Kenton K. Alder
CEO
  $ 520,000       10 %     35 %     70 %     149 %
 
                                       
Steven W. Richards
CFO
  $ 270,000       10 %     27.5 %     55 %     116 %
 
                                       
Doug Soder
EVP
  $ 330,000       10 %     27.5 %     55 %     116 %
 
                                       
Shane Whiteside
COO
  $ 320,000       10 %     27.5 %     55 %     116 %
 
                                       
O. Clay Swain
Sr. V.P. — Marketing
  $ 195,000       10 %     27.5 %     55 %     116 %

 

(1)   Represents percentage of 2007 base salary that executive will receive
(assuming applicable individual performance goals are met and discretionary
portion is paid in full) if TTM achieves 50% of the operating income target
established by TTM’s Board. Bonuses will not be earned if operating income is
less than 50% of the target.   (2)   Represents maximum potential bonus payout.

 